Citation Nr: 1220285	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease prior to January 27, 2011.

2.  Entitlement to a rating greater than 30 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease as of January 27, 2011.

3.  Entitlement to a rating greater than 10 percent for right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in September 2010 and the transcript is of record.  The Board notes that the above issues were remanded by the Board in December 2010 for further evidentiary development.  This development was completed in full as will be discussed, below.  In February 2012, the RO increased the Veteran's rating from 10 to 30 percent for a right knee ACL tear as of January 27, 2011. The issues are now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's right knee anterior cruciate ligament (ACL) tear with degenerative joint disease is manifested by slight instability, no current objective evidence of subluxation; no ankylosis; no impairment of the tibia and fibula; no compensable limitation of flexion or extension; no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint; no removal of semilunar cartilage; and no evidence of genu recurvatum prior to January 27, 2011.

2.  The Veteran's right knee anterior cruciate ligament (ACL) tear with degenerative joint disease is manifested by severe instability, no current objective evidence of subluxation; no ankylosis; no impairment of the tibia and fibula; no compensable limitation of flexion or extension; no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint; no removal of semilunar cartilage; and no evidence of genu recurvatum as of  January 27, 2011.
3.  The Veteran's right knee retropatellar pain syndrome is manifested by pain, arthritis, limitation of flexion to 85 degrees, at worst; but no current objective evidence of subluxation; no ankylosis; no impairment of the tibia and fibula; no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint; no removal of semilunar cartilage; and no evidence of genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease have not been met, prior to January 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 30 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease have not been met, as of  January 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a rating in excess of 10 percent for retropatellar pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In the instant case, the Veteran's claims for increased ratings are "downstream" issues.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that the notice was intended to serve has been fulfilled.  Nevertheless, this notice was provided in the August 2008 letter.

The Board observes that the August 2008 letter was sent to the Veteran prior to the September 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO/AMC to attempt to obtain copies of private treatment records dating from 2007 to the present and a VA examination to determine the current severity level of the Veteran's right knee disability.  The requested records having been requested and examinations having been afforded, the issues now return to the Board for review.

A VA contract examination and a VA examination were obtained in August 2008 and January 2011, respectively.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions and assessments stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a  , Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a  , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).

The Board notes that the Veteran is currently rated at 10 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease prior to January 27, 2011, under Diagnostic Code 5257; 30 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease as of January 27, 2011, under Diagnostic Code 5257; and 10 percent for right knee retropatellar pain syndrome under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260. 

Knee disabilities are rated under Diagnostic Codes (DC) 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable Diagnostic Code.

Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability, a 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, as the evidence fails to demonstrate compensable limitation of flexion, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

In an August 2007 statement, a private physician (Dr. E.R.) indicated that the Veteran was under her care.  She related that the Veteran had a right knee ACL tear and a partial tear of his medial meniscus.  It was noted that his right knee condition was progressive and would worsen over time. 

The Veteran was afforded a Contract VA (QTC) examination in August 2008.  The Veteran noted at the outset that he had been diagnosed with right knee anterior cruciate ligament laxity and retropatellar pain syndrome in the right knee.  The Veteran then noted that he had constant pain with weakness, stiffness, swelling, heat, giving way, lack of endurance, and locking.  The Veteran reported that his pain was crushing, aching, sharp, sticking, and cramping and at level 10.  The pain was noted to be relieved by rest and Tramadol.  The Veteran stated he was able to function through the pain with the medication.  Finally it was noted that the Veteran did not have any redness, fatigability, or dislocation.  Upon examination it was noted that the Veteran required a knee brace for ambulation because of instability and pain.  It was noted that there was tenderness on the right knee, but no edema, weakness, redness, heat, guarding of movement, or subluxation.  The Veteran exhibited the following range of motion:  flexion to 140 degrees, extension to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was an abnormal stability test of the medial and lateral collateral ligaments on the right knee indicating slight instability, but the examiner noted it was still within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  X-rays taken in conjunction with the examination revealed degenerative arthritic changes in the right knee.  With consideration of the above, the examiner noted that the Veteran's right knee anterior cruciate ligament laxity had progressed to ACL tear, right knee, medial collateral ligament tear and medial meniscal tear with degenerative joint disease as subjectively noted through pain and objectively through ACL laxity and an MRI showing a complete tear.  With regard to the Veteran's diagnosis of retropatellar pain syndrome, there was no change as noted subjectively by knee pain and objectively by tenderness and a previous MRI finding of patella abnormality.   
The Veteran was afforded a VA examination on January 27, 2011.  The Veteran noted that he had daily pain that worsened with activity, as well as locking and giving out.  The Veteran stated that he treated the pain with Tramadol.  The Veteran reported that he used a cane on cold days when his knee gave out and wore a custom brace.  The Veteran reported that when his knee gave out, approximately once a month, he had to wait for 15 to 20 minutes before he could put weight on it again.  Upon examination it was noted that the Veteran exhibited the following range of motion:  flexion from 0 to 135 degrees.  After repetitive motion the range of motion decreased at 0 to 130 degrees.  It was noted that the Veteran began experiencing significant pain at 85 degrees.  The Veteran's extension was from 0 to -5 degrees with the hyperextension being a result of the ligamentous derangement.  The examiner noted that the Veteran had a very light suprapatellar effusion, a complete ACL tear, and a positive anterior drawer test.  The Veteran exhibited a significant laxity of the medial collateral ligament, indicating instability of the right knee.  X-rays taken in conjunction with the examination revealed arthritic changes in the right knee.  The examiner diagnosed the Veteran with internal derangement of the right knee with arthritis and instability, including anterior cruciate ligament tear, medial meniscus tear, medial collateral ligament tear, meniscal cyst and meniscal separation.  The examiner noted that the severity level of the Veteran's right knee was moderate to severe because the knee is very unstable due to the complete tear of the ACL, the chronic tear of the MCL and a torn meniscus.  The examiner further noted that the Veteran's knee disability limited his ability to ambulate as well as perform significant physical tasks because of the constant possibility that his knee would give way due to instability.  Additionally the examiner noted the knee was weakened as evidenced by the smaller calf circumference in the right leg as compared to the left leg.  Finally the examiner noted that during flare-ups or when used repeatedly over time, the Veteran's right knee significantly limited the Veteran's functional ability by an additional 30 degrees limitation of motion.  

With consideration of the above, the Board notes that for the period prior to January 27, 2011, the Veteran exhibited only slight instability as noted on the August 2008 QTC examination, and as such the Veteran is not entitled to more than the currently assigned 10 percent under Diagnostic Code 5257 for right knee anterior cruciate ligament (ACL) tear with degenerative joint disease for the period prior to January 27, 2011.  With regard to the period of the appeal as of January 27, 2011, the Board notes that the Veteran is currently assigned 30 percent under Diagnostic Code 5257 for his severe instability due to his right knee anterior cruciate ligament (ACL) tear with degenerative joint disease, as noted on the January 2011 VA examination, the Board notes that this is the maximum rating allowed under that diagnostic code and as such, the Veteran is not entitled to a higher rating than that currently assigned.  

The Board also notes that the Veteran is not entitled to more than the currently assigned 10 percent for his retropatellar pain syndrome of the right knee, under Diagnostic Code 5260.  In this regard the Board notes that the Veteran did not at any time exhibit a range of motion with flexion limited to 60 degrees at any time during the appeal period.  Indeed, even with consideration of limitation due to pain, the Veteran's range of motion was at most limited to 85 degrees.  The Board notes that the Veteran does not meet the criteria for a compensable limitation of motion, but does have degenerative joint disease in his right knee, as evidenced by x-rays taken at both the August 2008 and January 2011 examinations.  

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

As noted above, the VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98 (August 1998).  VA's General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  In this regard, in applying Diagnostic Code 5003, the Court has held in the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See also 38 C.F.R. § 4.59 (2011).  As such the Board finds the 10 percent currently assigned for the Veteran's retropatellar pain syndrome is appropriate for the entire appeal period given his arthritis with painful motion.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a compensable evaluation for the Veteran's service-connected right knee anterior cruciate ligament (ACL) tear with degenerative joint disease and retropatellar pain syndrome fail to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein.

In this regard, the Board notes there is no medical evidence of extension limited to 5 degrees or less, malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the service-connected right knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258, 5261 or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2011).  In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2011).

The Board acknowledges the Veteran's statements and 2010 hearing testimony regarding the severity of his right knee disabilities.  The Veteran contends that his right knee is far more disabled than the ratings he is currently assigned indicate.   He has indicated that he has episodes of "giving way" of his right knee where he loses balance and falls.  He has also indicated that he has to slow down at work, where he serves as a welder, given his right knee problems.   The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected right knee disabilities are worse than the currently assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected right knee anterior cruciate ligament (ACL) tear with degenerative joint disease and retropatellar pain syndrome.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) and retropatellar pain syndrome, with the established criteria found in the rating schedule for those disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability. At his hearing, he indicated that he was working as a welder and that his condition had caused him to slow down and that there were ". . .days from time to time. . . [when] I can't work. Just due to the pain."  The Veteran is currently in a receipt of separate 30 percent and 10 percent ratings for his right knee disability based on impairment to employability.   In sum, there is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For the foregoing reasons, the Board finds that the claims for a rating in excess of 10 percent for the Veteran's retropatellar pain syndrome and right knee anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) prior to January 27, 2011, and a rating in excess of 30 percent for right knee anterior cruciate ligament (ACL) tear with degenerative joint disease (DJD) as of January 27, 2011, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claims for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Entitlement to a rating greater than 10 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease prior to January 27, 2011, is denied.

Entitlement to a rating greater than 30 percent for a right knee anterior cruciate ligament (ACL) tear with degenerative joint disease as of January 27, 2011, is denied.

Entitlement to a rating greater than 10 percent for right knee retropatellar pain syndrome is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


